DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/12/2021.
Claims 9-12 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (DE102010008600 with provided machine English translation) in view of Ohta (US 2004/0130063), Stancel et al. (US 2008/0302030) and Wolf et al. (DE112011104781 with provided machine English translation).
Addressing claim 9, Fink discloses configuration of a planar solar module panel consisting of a solar module 1, wherein the solar module is either a heat exchanger (fig. 2) or a PV light converter (fig. 5), characterized in that the solar module is buttressed at the edge with a frame 3 (fig. 3 or fig. 5) made of fiber-stabilized stone ([0013], the frame is made of glass fiber reinforced concrete), wherein
	the stone is a natural stone or an artificial stone (Fink discloses the stone is concrete, which qualifies it as either natural stone or artificial stone since the limitation “natural stone or artificial stone” encompasses any stone in existence) and
	the fiber-stabilized stone consists of stone layers of the frame (figs. 1-5 show the stone frame consists of different sides that constitute the claimed stone layers).

Fink is silent regarding the fiber is selected from the group consisting of a carbon fiber, stone fiber, and a mixture thereof, the stone layers are pre-stressed by the fiber, the fiber is bound with resin, the frame is bonded to the solar module using a thermosetting epoxide resin and borders of the stone frame are stabilized with a layer of the fiber which passes through a middle of the frame border, the layer of the fiber being located in an orthogonal configuration to a level of the solar module and in a longitudinal orientation in the direction of the frame borders.

Ohta discloses stabilizing concrete blocks by inserting carbon fibers within the borders of the concrete blocks and pre-stressing the concrete blocks by providing tension to the carbon fibers prior to the setting of the concrete material (fig. 9, [0056-0061]).  Fig. 9 shows the carbon fibers are parallel to a level of the concrete block and in a longitudinal orientation in the direction of the concrete block.  Fig. 8 shows the concrete block is stabilized with a layer of the fiber which passes through a middle of the concrete block; the layer of fiber being located in an orthogonal configuration to a level of the concrete block and in a longitudinal orientation in the direction of the concrete borders.  Furthermore, the fiber is bound with a resin 22 ([0039], grout 22 is the structural equivalence to the claimed resin).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the configuration of Fink with the carbon fiber disposed within the concrete block for pre-stressing the concrete block in the manner disclosed by Ohta in order to improve the mechanical strength, such as tensile strength, fatigue properties and crack resistance, of the concrete frame over a long term (Ohta, [0061-0062]).

Stancel discloses a solar module 20 that is embedded in a concrete tile 30 [0052], similarly to the configuration of Fink; wherein, the solar module includes photovoltaic cells 416 sandwiched between layers of glass 410 and 412 or plastic 414 and 416 (fig. 20).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Fink with the glass layers and/or the plastic layers disclosed by Stancel in order to provide encapsulation and protection for the photovoltaic cells of the solar module (fig. 20 and paragraph [0080] of Stancel).

Wolf discloses the solar module, which includes the cover layer, the encapsulant material and the solar cells, is bonded to the frame by temperature-resistant sealing material such as epoxide (page 7 of the machine English translation that states “characterized in that the space between the encapsulation material (2), cover plate (1) and frame (7) at least partially with a temperature-resistant sealing material, preferably selected from the group consisting of vitron sealing, glass fiber, ceramic sealing, graphite sealing, silicone, epoxide …”).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the configuration of Fink in view of Stancel with the epoxide sealing material between the solar module and the frame as disclosed by Wolf in order to provide temperature resistant sealing for the configuration (Wolf, page 7).

Addressing claim 10, Fink discloses the groove 46 in figs. 2-3 or the lateral edge 49 in fig. 4 as the structural equivalence to the claimed mounting arrangements.  The limitation “which makes it possible to secure the solar modules with the help of stone frames on walls or other facade fixtures” is drawn to the intended use of the mounting arrangements that does not structurally differentiate the claimed mounting arrangements from that of Fink.  Indeed, Fink discloses that the groove 46 or the lateral edge 49 are configured to be coupled with fasteners for mounting the configuration on the outside of a building.

Addressing claims 11-12, Fink discloses in paragraphs [0006, 0016] that the configuration is used as building exterior element; therefore, the configuration of Fink “can be formed as a house front” as claimed.  Additionally, the limitation “the multiple solar modules can be formed as a house front” is drawn to the intended use of the solar modules that does not structurally differentiate the claimed solar modules from that of the prior art.  In instant situation, Fink already discloses that the solar module is structurally capable of being formed as a house front; therefore, logic dictates that multiple solar modules of Fink can be formed as a house front.  Alternatively, one with ordinary skill in the art would have found it obvious to modify the configuration of Fink by utilizing multiple solar modules as an exterior element of the building or as a house front in order to generate power from sunlight.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, with particular to the teachings of Stancel and Wolf that are relied on for the first time in this Office Action in response to the limitation of claim 9 that was not previously recited in cancelled claims 1-8.
With respect to the Applicants’ argument pertaining to the teaching of Fink and Ohta that are recited in the previous Office Action, the Applicants argued, in addressing combining Fink and Ohta, “Stating that a “one of ordinary skill …. Increase the amount of energy absorbed from the sun” is not the same as “articulat[ing] reasoning with some rational underpinning” as to why the particular cited references should be combined to produce the specific configuration as claimed”.  The argument is not persuasive because the aforementioned portion of the previous Office Action was not articulated as reason for combining the teaching of Fink and Ohta.  It is believed that the Applicants had misconstrued the content of the previous Office Action.  To reiterate, the reason for combining the teaching of Fink and Ohta is “At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the stone frame made of fiber stabilized concrete of Fink by pre-stressing the concrete with carbon fibers provided within the borders of the concrete frame in the orientation disclosed by Ohta in order to improve the mechanical strength, such as tensile strength, fatigue properties and crack resistance, of the concrete frame over a long term (Ohta, [0061-0062])”, which is “articulat[ing] reasoning with some rational underpinning”.
With regard to the limitation “the borders of the stone frame are stabilized with a layer of the fiber which passes through a middle of the frame border, the layer of the fiber being located in an orthogonal configuration to a level of the solar module and in a longitudinal orientation in the direction of the frame borders”, the Applicants argued that the references do not provide any suggestion of which parameters would be critical or any direction as to which of many possible choices is likely to be successful to produce the claimed invention and the instantly claimed invention is more than the predictable use of prior art elements according to their established functions (page 7 of the Remarks).  The argument is not persuasive because Ohta discloses the borders of the concrete blocks are stabilized with a layer of the fiber which passes through a middle of the concrete block the layer of fiber being located in an orthogonal configuration to a level of the upper surface of the concrete block and in a longitudinal orientation in the direction of the concrete block (fig. 8 of Ohta).  Indeed, the configuration in fig. 8 of Ohta shows the position of the fiber layer is exactly the same as the position of the fiber 4 shown in fig. 2 section F-F of current application which states that such configuration of the fiber layer 4 would position the fiber layer “orthogonal to the level of the module”.  Therefore, in the modified configuration of Fink in view of Ohta, the limitation “the borders of the stone frame are stabilized with a layer of the fiber which passes through a middle of the frame border, the layer of the fiber being located in an orthogonal configuration to a level of the solar module and in a longitudinal orientation in the direction of the frame borders” is realized when the fiber layer of Ohta is positioned in the middle of the concrete block of Fink that supports the solar module.
With respect to the argument that neither Fink or Ohta disclose that the frame is firmly bonded to the solar module using a thermosetting epoxide resin, the argument is not persuasive in view of the teaching of Wolf as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/09/2021